SANDERS, Justice
(concurring).
I agree that the defendant is entitled to a probationary hearing, since it is sought to make the conditions of probation more onerous by increasing his payments.
I cannot subscribe, however, to the dicta that a contradictory hearing “between the parties involved” is required to reduce the payments. This apparently means a contradictory hearing between the defendant and the support beneficiary. The support beneficiary is not a party to the criminal proceeding and has no legal status to oppose changes in the conditions of probation.
For the reasons assigned, I concur in the result.